NO. 07-05-0370-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  APRIL 26, 2006
                         ______________________________

                              MICHAEL JOE MORGAN,

                                                             Appellant

                                           v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 17,250-B; HON. JOHN BOARD, PRESIDING

                        _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Appellant Michael Joe Morgan appeals his conviction for intoxication manslaughter.

He pled guilty to the offense, and the allegation of the use of a deadly weapon was tried

to a jury. The jury found appellant guilty, made a deadly weapon finding, and sentenced

him to 15 years imprisonment.
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein she certified that, after diligently searching the record, that the

appeal was without merit. Along with her brief, appellate counsel attached a copy of a

letter sent to appellant informing him of counsel’s conclusion and of appellant’s right to file

a response or brief pro se. By letter dated March 21, 2006, this court also notified

appellant of his right to tender his own brief or response and set April 20, 2006, as the

deadline to do so. To date, appellant has filed neither a response, brief, nor request for

an extension of time.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

various areas for possible appeal including the effectiveness of trial counsel, the sufficiency

of the evidence to support the deadly weapon finding, and the failure of the trial court to

admonish appellant as to the range of punishment prior to accepting his plea of guilty.

However, counsel has explained why each potential issue lacks merit. We have also

conducted our own review of the record, pursuant to Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1991), to assess the accuracy of appellate counsel’s representations and

to uncover any error. It not only confirmed counsel’s representations but failed to reveal

reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                            Brian Quinn
                                                            Chief Justice
Do not publish.



       1
           Anders v. California, 386 U .S. 738, 744-45, 87 S.C t. 1396, 18 L. Ed. 2d 493 (19 67).

                                                       2